      Case 1:17-cr-00548-PAC Document 79 Filed 03/19/19 Page 1 of 1




                                       March 19, 2019
ECF
Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Joshua Schulte, 17 Cr. 548 (PAC)

Hon. Judge Crotty,

        With consent of the government we write to request an adjournment of the motion
schedule sine die as the parties negotiate a proposed the trial date in this case. The parties
are to discuss dates/deadlines prior to the March 26, 2019, status conference.

        Additionally, we are experiencing significant delay in the CIA’s process of
classifying our client’s work product. To elucidate, on March 4, 2019, we provided to
CISO Hartenstine documents from our client which CISO Hartenstine promptly provided
to the CIA. A fortnight later, the CIA has yet to classify the document. We discussed this
delay with CISO Hartenstine and now raise it with the Court.

        We ask that the Court impose reasonable deadlines by which time the CIA walled
individual must respond to documents given to him for classification review. It is our
position that the Court order the CIA wall employee to provide a classification review
within 10 days of receipt of the document.

       Thank you for considering this request.

                                               Respectfully submitted,

                                               /s/Sabrina Shroff
                                               Assistant Federal Defender

cc: All Parties & CISOs
    Joshua A. Schulte
